DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/24/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 3/24/2021, with respect to claims 12-16, 18, and 20-34 have been fully considered and are persuasive. The previous rejection is hereby withdrawn.



Allowable Subject Matter
Claims 12-16, 18, and 20-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The specific teaching of claim 12, i.e. “an adaptor structured to interface with an aspiration tube of an additive manufacturing apparatus, the adaptor disposed around an outlet opening of the outlet structure for accessing an interior of a build material container,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 13-16, 18, 20-25, 27-28, 30-31 and 34 depend, either directly or indirectly, from claim 12 and are therefore allowed for at least the same reasons.
The specific limitations of claim 26 i.e. “…with the data unit releasably engaged in the receiving portion,” are not taught or adequately suggested in the prior art of record. Claims 29 and 33 depend, either directly or indirectly, from claim 26, and are therefore allowable for at least the same reasons.
The specific limitations of claim 32 i.e. “a guide portion to receive a registration portion of the data unit; wherein compression of the compressible element reduces a dimension of the second planar portion,” are not taught or adequately suggested in the prior art of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/Private Pair. Should you have questions on access to the 

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                         		Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                            
June 3, 2021